FILED
                            NOT FOR PUBLICATION                                JAN 19 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 11-10044

               Plaintiff - Appellee,               D.C. No. 4:08-cr-01412-DCB

  v.
                                                   MEMORANDUM *
MEGAN MARIEL MORRILLO, a.k.a.
Megan Mariel, a.k.a. Megan Morrillo,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Megan Mariel Morrillo appeals from the 30-month sentence imposed

following her guilty plea to assault resulting in serious bodily injury, in violation of

18 U.S.C. §§ 113(a)(6) and 1153. We have jurisdiction under 28 U.S.C. § 1291,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

       Morrillo contends the sentence is substantively unreasonable in light of her

many compelling mitigating factors and the district court’s impermissibly narrow

focus on the seriousness of the offense and the need for general deterrence.

Morrillo’s sentence at the low end of the Guidelines range is substantively

reasonable in light of the totality of the circumstances and the sentencing factors

set forth in 18 U.S.C. § 3553(a). See United States v. Carty, 520 F.3d 984, 992-93

(9th Cir. 2008) (en banc); see also United States v. Gutierrez-Sanchez, 587 F.3d
904, 908 (9th Cir. 2009) (“The weight to be given the various [section 3553(a)

sentencing] factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                     11-10044